Exhibit 99.3 Date and Time: June 10, 2013 03:13 PM Pacific Time Mailing Address: PO Box 9431 Stn Prov Govt Victoria BC V8W 9V3 www.corporateonline.gov.bc.ca Location: 2nd Floor - 940 Blanshard Street Victoria BC 250 356-8626 Notice of Articles BUSINESS CORPORATIONS ACT This Notice of Articles was issued by the Registrar on: June 10, 2013 03:11 PM Pacific Time Incorporation Number:C0972095 Recognition Date and Time: Continued into British Columbia on June 10, 2013 03:11 PM Pacific Time NOTICE OF ARTICLES Name of Company: NOVAGOLD RESOURCES INC. REGISTERED OFFICE INFORMATION Mailing Address: SUITE 2600, THREE BENTALL CENTRE P.O. BOX 49314 VANCOUVER BC V7X 1L3 CANADA Delivery Address: SUITE 2600, THREE BENTALL CENTRE P.O. BOX 49314 VANCOUVER BC V7X 1L3 CANADA RECORDS OFFICE INFORMATION Mailing Address: SUITE 2600, THREE BENTALL CENTRE P.O. BOX 49314 VANCOUVER BC V7X 1L3 CANADA Delivery Address: SUITE 2600, THREE BENTALL CENTRE P.O. BOX 49314 VANCOUVER BC V7X 1L3 CANADA C0972095 Page: 1of 4 DIRECTOR INFORMATION Last Name, First Name, Middle Name: Madhavpeddi, Kalidas V. Mailing Address: SUITE 2300 VANCOUVER BC V6C 1S4 CANADA Delivery Address: SUITE 2300 VANCOUVER BC V6C 1S4 CANADA Last Name, First Name, Middle Name: Leathley, Gillyeard J. Mailing Address: SUITE 2300 VANCOUVER BC V6C1S4 CANADA Delivery Address: SUITE 2300 VANCOUVER BC V6C1S4 CANADA Last Name, First Name, Middle Name: Faber, Marc Mailing Address: Delivery Address: SUITE 2300 SUITE 2300 VANCOUVER BC V6C1S4 VANCOUVER BC V6C1S4 CANADA CANADA Last Name, First Name, Middle Name: Levental, Igor Mailing Address: Delivery Address: SUITE 2300 SUITE 2300 VANCOUVER BC V6C1S4 VANCOUVER BC V6C1S4 CANADA CANADA Last Name, First Name, Middle Name: Lang, Gregory A. Mailing Address: Delivery Address: SUITE 400 SUITE 400 SALT LAKE CITY UT 84111 SALT LAKE CITY UT 84111 UNITED STATES UNITED STATES Last Name, First Name, Middle Name: McConnell, Gerald J. Mailing Address: Delivery Address: SUITE 2300 SUITE 2300 VANCOUVER BC V6C1S4 VANCOUVER BC V6C1S4 CANADA CANADA C0972095 Page:2of 4 Last Name, First Name, Middle Name: Nauman, Clynton R. Mailing Address: SUITE 2300 VANCOUVER BC V6C S4 CANADA Delivery Address: SUITE 2300 VANCOUVER BC V6C1S4 CANADA Last Name, First Name, Middle Name: Walsh, Anthony P. Mailing Address: Delivery Address: SUITE 2300 SUITE 2300 VANCOUVER BC V6C S4 VANCOUVER BC V6C1S4 CANADA CANADA Last Name, First Name, Middle Name: Dowdall, Sharon E. Mailing Address: Delivery Address: SUITE 2300 SUITE 2300 VANCOUVER BC V6C1S4 VANCOUVER BC V6C1S4 CANADA CANADA Last Name, First Name, Middle Name: Van Nieuwenhuyse, Rick Mailing Address: Delivery Address: SUITE 400 SUITE 400 SALT LAKE CITY UT 84111 SALT LAKE CITY UT 84111 UNITED STATES UNITED STATES Last Name, First Name, Middle Name: Kaplan, Dr. Thomas S. Mailing Address: Delivery Address: SUITE 2300 SUITE 2300 VANCOUVER BC V6C1S4 VANCOUVER BC V6C1S4 CANADA CANADA AUTHORIZED SHARE STRUCTURE 1. 1,000,000,000 Common Shares Without Par Value Without Special Rights or Restrictions attached C0972095 Page:3of 4 2. 10,000,000,000 Common Shares Without Par Value With Special Rights or Restrictions attached C0972095 Page:4of 4
